Citation Nr: 0001058	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This appeal arose from a March 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  In January 1995, the RO denied 
entitlement to a permanent and total disability evaluation 
for pension purposes.  In July 1998, the veteran testified at 
a personal hearing at the RO.  In October 1999, he testified 
before a member of the Board of Veterans' Appeals (Board) via 
a Video Conference hearing.

The issue of entitlement to a permanent and total disability 
evaluation for pension purposes will be subject to the 
attached remand.


FINDING OF FACT

The veteran has not been shown by credible evidence to suffer 
from PTSD which can be related to his period of service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran's DD-214 indicated that he was not involved in 
any campaigns or combat and had not received any injuries.  
He was awarded the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal.  He 
received no combat badges.  His military occupational 
specialty was communications center specialist.  His 
personnel records noted that he served in Vietnam from July 
20, 1970 to August 29, 1971.  He served with the 275th and 
550th Signal Companies as a communications specialist.

In November 1994, the veteran submitted a statement 
concerning his claimed inservice stressors.  He stated that 
while he was stationed at Phu-Loi, a Private or Specialist 
[redacted] entered his hooch to warn him of incoming mortar 
fire; as he turned to leave, he was hit and killed by the 
mortar fire.  This reportedly occurred in either June or July 
of 1971.  In February or March 1971, he was in a truck that 
accidentally ran over a woman and a child while attempting to 
avoid sniper fire.  This occurred in Song-Be.

The veteran's service medical records contained no complaints 
of a psychiatric nature.  His April 1969 preinduction 
examination and his August 1971 separation examination noted 
that he was psychiatrically normal.

The veteran was hospitalized by VA between April and May 
1987.  He was admitted because of suicidal ideation, 
depression, sadness, nervousness in social situations, 
insomnia, increased alcohol use and anhedonia.  He indicated 
that he first became depressed in Vietnam.  Since then, he 
would be depressed once in awhile every year.  When this 
depression worsened, he began to drink more heavily.  The 
physical examination was essentially normal.  The mental 
status examination found that he was oriented in three 
spheres.  His hands were trembling and he frequently cried 
during the interview.  His speech was taut and constrained, 
his mood was depressed and anxious and his affect was 
appropriate to mood.  His thought processes were relevant but 
he needed guiding due to jumping from subject to subject.  He 
referred to illusions of people calling him.  The diagnoses 
were major depression and alcohol abuse.

A PTSD evaluation was performed in January 1994.  He was 
cooperative throughout the assessment and did appear to be 
experiencing a good deal of distress as he discussed his 
symptoms and history.  He had difficulty responding to 
questions due to an inability to focus, which made the 
interview process slow and difficult.  His legal history 
included four arrests for failure to pay child support and 
for domestic violence.  He noted that his alcohol abuse had 
begun in service.  The interviewer noted that the veteran's 
self-reported psychosocial data was inconsistent and might 
not be entirely accurate.  Due to nervousness and difficulty 
in answering questions, his data had to be viewed cautiously.  
The CAPS and Mississippi Scale suggested the presence of 
PTSD:  he endorsed symptoms of re-experiencing the war 
(intrusive thoughts, nightmares); avoidance of stimuli; 
increased arousal (poor sleep, irritability, hypervigilance, 
startle response); and poor concentration.  The MMPI-2 was 
deemed to be valid; this showed high levels of distress, 
significant depression, anxiety, social alienation, 
dissociative symptoms, auditory hallucinations, paranoid 
symptoms (such as suspiciousness of the intentions of others) 
and trouble controlling his anger.  These symptoms were noted 
to be frequently seen in those with PTSD and a major 
affective disorder.  The Axis I diagnoses were PTSD; major 
depression, recurrent, with psychotic features; and alcohol 
abuse in partial remission.

VA examined the veteran in January 1994.  He indicated that 
he still got depressed and could not sleep at night.  His 
chief complaints were of bad dreams and anxiety.  He stated 
that he could not get Vietnam out of his head.  The mental 
status examination noted that he talked and related well.  
His affect was adequate and appropriate and his mood 
indicated depression.  He related that he had talked about 
suicide but his father had stopped him from carrying out his 
threats.  His thinking was not concrete and there was no 
evidence of looseness of associations, blocking or rambling.  
He denied significant auditory or visual hallucinations and 
his reality testing was adequate.  The diagnosis was PTSD 
"if we accept and the stressors in the service can be 
verified."  

VA outpatient treatment records developed between December 
1993 and September 1994 noted the veteran's treatment for 
complaints of depression, anxiety, nightmares, flashbacks and 
panic symptoms.  The diagnoses were PTSD, recurrent 
depression with psychotic features (hallucinations); and a 
probable panic disorder.

The veteran was examined by VA in November 1994.  He noted 
that he had been a teletype operator and had never been 
involved in combat operations.  He reported that he had been 
under fire on several occasions while in Vietnam and that 
some of his men had been killed.  He had not received any 
outstanding commendations and he could not recall any one 
thing being more disturbing than any other.  Bad dreams and 
depression were still a problem.  He like to hunt, fish and 
garden and reported that he enjoyed some socializing.  The 
mental status examination noted that he talked and related 
well.  His affect was adequate and appropriate and his mood 
indicated some depression.  Thinking was not concrete and 
there was no evidence of looseness of associations, blocking 
or rambling.  He denied hallucinations and reality testing 
was adequate.  The diagnosis was PTSD, "if we accept his 
subjective symptoms as fact and the stressors in service can 
be verified."  

The veteran was hospitalized at a VA facility between January 
and April 1995, at which time he claimed that he been in a 
combat situation before his plane even landed in Vietnam; he 
recounted that the plane was struck by incoming fire and a 
bullet passed right over his window.  He reiterated the same 
stressors noted in his November 1994 written statement.  He 
reported suffering from nightmares, flashbacks and ongoing 
intrusive thoughts.  The mental status examination noted that 
he was alert but anxious; his motor activity was increased 
due to his anxiety.  Speech was noted to be spontaneous and 
his thought processes were logical.  His emotional tone was 
appropriate to his thought content.  His mood was one of 
mixed anxiety and depression.  Thought content dealt with 
PTSD symptoms and with Vietnam combat issues.  He denied 
hallucinations.  This admission consisted of a 14 week long 
PTSD rehabilitation program.  By the time of his discharge, 
he was still experiencing severe symptoms, but he had learned 
how to better cope with them.

The Director of the VA PTSD program submitted a statement in 
the veteran's behalf in April 1995.  It was noted that he had 
recently completed the PTSD program.  His observations of the 
veteran's participation in group therapy suggested that he 
suffered from severe and chronic PTSD associated with his 
experiences in Vietnam.  He reported frequent nightmares and 
intrusive thoughts related to traumas in Vietnam.  He 
displayed marked signs of emotional numbing, with feelings of 
detachment and alienation from others.  He reported efforts 
to avoid thoughts or feelings associated with past traumas 
and had a restricted range of affect.  Marked difficulties 
with sleep were noted and he endorsed symptoms of autonomic 
arousal when presented with stimuli associated with Vietnam.  
He also had trouble expressing anger appropriately.  The 
veteran had reported that he had been exposed to combat 
immediately upon his arrival in Vietnam, commenting that the 
plane that he was in had been shot at.  He was also close to 
incoming rounds and had been near a man that had been killed 
by one of these rounds.  He also displayed irrational guilt 
about a woman and a child that had been struck by a vehicle 
he was riding in as it attempted to flee from sniper fire.  
He has also reported that he had stacked bodies.  Alcohol and 
marijuana use began as an attempt to numb his feelings.  He 
had intense anger, underlying guilt, unresolved grief and 
confusion about Vietnam, which had made it difficult to 
adjust to a civilian life.  His intrusive thoughts and 
problems with concentration caused an inability to focus on a 
job.  

VA examined the veteran in May 1996.  He indicated that 
nightmares and flashbacks had begun in 1985.  However, he 
reported that the 1995 PTSD program had helped with his 
symptoms; in fact, he indicated that he did not have 
flashbacks very often and had not had nightmares in several 
weeks.  He admitted that he tended to avoid those things that 
caused memories of his service.  He described his sleep as 
fairly good and stated that he was not socially isolated.  He 
denied hypervigilance, a startle response, a restricted range 
of affect, feelings of estrangement or detachment and a sense 
of a foreshortened future.  He had received no combat 
injuries, although he claimed that he been stationed 12 miles 
from the Cambodian border and had been subjected to constant 
fire.  The mental status examination noted that he was not in 
acute distress and that his eye contact and rapport were 
adequate.  He displayed slight psychomotor slowing but there 
were no abnormal involuntary movements.  His speech was 
normal, with no evidence of looseness of associations or 
flights of ideas.  He described his mood as "pretty good."  
His affect was mildly restricted and he denied hallucinations 
or delusions.  There was no evidence of a thought disorder, 
and he was alert and oriented in all spheres.  Concentration 
was intact and he displayed no cognitive impairment.  There 
was no evidence of malingering.  The diagnoses were alcohol 
abuse in remission and a history of PTSD, if the subjective 
symptoms are accepted as fact and the wartime-related 
stressors are verified.  The examiner commented that the 
veteran had met the criteria for a diagnosis of PTSD in the 
past, but had had significant improvement over the past year 
and was not currently reporting the degree of symptoms 
consistent with a diagnosis of this disorder.  His 
improvement appeared to be directly related to his substance 
abuse cessation.

In November 1997, the U.S. Army and Joint Services 
Environmental Support Group (currently known as the U.S. 
Armed Services Center for Research of Unit Records) submitted 
correspondence, accompanied by the Operation Report-Lessons 
Learned reports from the veteran's unit, which indicated that 
elements of the 2nd Signal Corps were engaged in fire and 
subjected to rocket/mortar attacks during the time that the 
veteran served with them, although the 275th and 550th Signal 
Companies were not specifically mentioned.  However, the 
documents referring to attacks at Phu-Loi, which was the main 
base location for the 275th Signal Company, in October and 
December 1970 and April 1971 stated that there had been no 
causalities.  

In July 1998, the veteran testified at a personal hearing at 
the RO.  He stated that his plane had been shot at as he 
arrived in Vietnam.  He stated that another American soldier 
had shot at him.  In July 1970, he was in a vehicle that ran 
over a woman and her baby.  A soldier, whose name started 
with a "W," ran into his hooch to warn him of incoming 
mortars; as he left, he was hit and killed by that fire.  

The morning reports from the veteran's unit were then 
obtained.  These showed that no one was killed or wounded 
whose last name began with a "W."

The veteran then testified at a videconference hearing before 
a member of the Board in October 1999.  He stated that he had 
just left a "MARS" unit when a rocket attack destroyed it.  
The soldier inside that he had just spoken to was killed.  
While he was stationed in Song-Be, he was shot at by another 
American soldier.  He also indicated that he had gone into 
the field, at which time he was under constant sniper fire.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, there does not appear to be a clear 
diagnosis of PTSD in the record.  The examinations conducted 
by VA did diagnose this disorder, on the condition that his 
claimed symptoms were accepted as fact and his reported 
stressors could be objectively verified.  Significantly, the 
examination performed in May 1996 noted that his symptoms 
were not consistent with a diagnosis of PTSD, noting that his 
symptoms had abated once he discontinued his abuse of alcohol 
and other substances.  Therefore, an unequivocal diagnosis of 
PTSD has not been made.  As a consequence, the first prong of 
the test to establish well groundedness, the existence of a 
current disability, namely PTSD, has not been met.  

The record also does not show the incurrence of a stressor.  
Initially, it is noted that the veteran had not been engaged 
in combat with the enemy.  The evidence indicates that his 
military occupation was communications specialist in a Signal 
company.  He admitted that he had never been wounded and he 
was not awarded any combat badges.  In fact, he admitted that 
he had not engaged in combat.  According to Zarycki v. Brown, 
6 Vet. App 91, 98 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the alleged stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  There 
is no evidence of record that the veteran experienced, 
witnessed or was confronted with an event or events that 
involved actual or threatened death or serious injury to self 
or others, which resulted in a response of intense fear, 
helplessness or horror.  While the veteran has contended that 
the base at which he was stationed was subjected to 
rocket/mortar attacks and sniper fire (which was confirmed by 
the ESG), there is no indication that he was in any personal 
danger during these attacks.  In fact, the available 
objective records reflect that none of these attacks during 
the time that he was stationed there resulted in any 
casualties or other damage.  He had also asserted that an 
individual whose last name  had begun with a "W" had been 
killed during a rocket attack right after he had warned the 
veteran of incoming fire.  However, the objective morning 
reports did not confirm that any individual with a last name 
beginning with a "W" had been killed or wounded during the 
time of the veteran's service at Phu-Loi.  The veteran had 
also expressed guilt over having been in a vehicle that had 
struck a woman and her child; however, an incident involving 
unnamed civilians is too vague an event to be corroborated.  
He had also indicated that an American soldier had shot at 
him while he was stationed at Song-Be.  However, he failed to 
provide detailed information concerning this event.  
Therefore, the ESG was not able to corroborate its 
occurrence.  The fact remains that he has not submitted any 
evidence that would corroborate either that his alleged 
stressors occurred or that he was in any personal danger from 
them.  As a result, the second prong of the well groundedness 
test, the incurrence of an injury, that is, a stressor, has 
not been met.

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).



ORDER

Service connection for PTSD is denied.


REMAND

The veteran has contended, in essence, that he is unable to 
secure and follow substantially gainful employment due to his 
nonservice-connected disabilities.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In Roberts v. Derwinski, 2 Vet. App. 387 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), held that each disability 
in a pension case must be assigned a percentage rating, and 
that the RO should discuss the diagnostic codes used to deny 
the claim.  

In the instant case, the objective records reveal that the 
veteran has been found to have a number of conditions, not 
all of which have been properly rated.  These include a 
psychiatric disorder (variously diagnosed as PTSD and a 
dysthymic disorder), the residuals of hepatitis C, epidermal 
inclusion cysts, urinary tract infections, lumbar spine 
problems, arachnoiditis, kidney stones, tinea cruris and 
sinusitis.  These conditions have not been evaluated in a 
number of years; thus the extent of their impact upon his 
ability to seek and retain gainful employment is unclear.

Moreover, DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
in evaluating a disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45 (1997), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1997) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  These criteria were 
not referred to in the last VA examination of the veteran's 
back performed in May 1996.

Under these circumstances, it is found that additional 
assistance would be helpful, and this case will be REMANDED 
to the RO for the following:

1.  The RO should afford the veteran a 
complete general VA medical examination, 
to include, but not limited to, a 
psychiatric examination (for any 
diagnosed psychiatric disorder); a 
dermatological examination (for his 
epidermal inclusion cysts and tinea 
cruris); an ear, nose and throat 
examination (for his sinusitis); an 
examination by an internist (for the 
residuals of hepatitis C) and a 
urological examination (for his urinary 
tract infections and kidney stones) by 
qualified physicians.  These examiners 
should render a joint opinion as to the 
effect that any diagnosed conditions have 
upon the veteran's ability to obtain and 
retain substantially gainful employment.  
All indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiners prior to the examinations 
so that the veteran's entire medical 
history can be taken into consideration, 
and the examiners are asked to indicate 
in the examination reports that the 
claims file has been reviewed.  

The RO should inform the veteran of the 
importance of reporting to the requested 
examinations and should advise him of the 
consequences of failure to report (i.e, 
his claim may be denied).

2.  The RO should then re-adjudicate the 
veteran's claim for entitlement to 
pension benefits, taking all applicable 
laws and regulations into consideration 
and after ensuring that each diagnosed 
disability has been assigned a disability 
evaluation.  The diagnostic codes relied 
upon in making the determination must be 
completely discussed.

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



